Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1, 4, 5, 18 are pending.  The claims 1, 4, 5  are allowed.
 Claim 18 is being canceled by the Examiner as being a duplicate of claim 5.  The 112 rejections have been overcome by amendment and cancellation of some of the claims.  The 101 rejection has been overcome due to cancellation of claim 14.    
			EXAMINER'S AMENDMENT	
Claim 18 has been cancelled.  

REASONS FOR ALLOWANCE
	The claims are allowed because no references were found which contained the claimed composition containing only mogroside V, rebaudioside and tea theanine and a dietary fiber which is a water-soluble fructus momordicae dietary fiber in particular amounts.  The specification discloses that synergy was found between the natural tea theanine which is a polyphenol which has the action of eliminating off flavors, through the synergetic effect of the tea polyphenol, the natural tea theanine and the dietary fiber, which overcomes the adverse flavor and makes a pleasant composition (0056).  Also, the impurities in the dietary fibers are polysaccharides, such as starch, have a moisture adsorption preventing action which improves the stability of the claimed composition (0063).  Also, it was found that the mogroside V and the rebaudioside A have a synergetic effect so that the sweetness of the natural compound sweetener is improved (00111).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	7-29-2022 HFH